Bell, J.
Three separate and distinct distress warrants were sued out by J. M. Taylor against J. W. Taylor in a justice’s court of Lamar county. The defendant died a counter-affidavit in each case, and the cases were then appealed, by consent, to the superior court. “By agreement of counsel said cases were consolidated and tried at one time, and after a jury had been selected and after the plaintiff had introduced evidence, counsel for the plaintiff moved the court to dismiss the counter-affidavits of the defendant, on the ground that the original action was a distress warrant and defendant had failed to lile a replevy or condemnation-money bond with *581the counter-affidavit in each case, and each case being a distress warrant for rent, and, after argument had by both sides, the court passed an order dismissing the counter-affidavit in each of the three said cases and ordered each of said distress warrants to proceed.” Thereupon the defendant sued out a single bill of exceptions, in which he sought to review the several judgments dismissing his counter-affidavits and directing that the distress warrants proceed.
It appears from the record that the cases were not merged and consolidated into one cause, but. that each continued to be a distinct proceeding. It follows that the judgments could be reviewed only by separate bills of exceptions, and that the single bill of exceptions to review all three of the judgments must be dismissed for want of jurisdiction in this court to entertain it. Valdosta Guano Co. v. Hart, 119 Ga. 909 (47 S. E. 212); Beck v. Chenoweth-Holder Lumber Co., 170 Ga. 367 (152 S. E. 899); Jennings v. Longino, 172 Ga. 696 (158 S. E. 565); Cheek v. Tripp, 25 Ga. App. 800 (105 S. E. 247); Pipkin v. Garrett, 44 Ga. App. 616 (3) (162 S. E. 645).

Writ of error dismissed.


Jenkvns, P. J., and Stephens, J., concur.